This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-2018

                                  Thomas James Mitchell,
                                       Appellant,

                                             vs.

                               $6,429 of US Currency, et al.,
                                       Respondents

                                   Filed August 3, 2015
                                         Affirmed
                                      Worke, Judge

                               Stearns County District Court
                         File No. 73-CV-13-2842, 73-CR-13-1419

Charles L. Hawkins, Minneapolis, Minnesota (for appellant)

Janelle P. Kendall, Stearns County Attorney, Lotte R. Hansen, Assistant County
Attorney, St. Cloud, Minnesota (for respondent)

         Considered and decided by Worke, Presiding Judge; Hudson, Judge; and Chutich,

Judge.

                          UNPUBLISHED OPINION

WORKE, Judge

         Appellant challenges the district court’s determination that he failed to properly

serve a demand for judicial determination of a forfeiture. We affirm.
                                          FACTS

       On February 13, 2013, law enforcement obtained a warrant to search the residence

of appellant Thomas James Mitchell for controlled substances.                Officers seized

marijuana, methamphetamine, drug paraphernalia, $6,429 in cash, $1,403 in collector

bills, $52 in collector coins, 19 foreign collector coins, and 4.62 ounces of gold jewelry.

The same day, the St. Cloud Police Department personally served upon Mitchell a Notice

of Seizure and Intent to Forfeit Property for the cash, the collector bills and coins, and the

gold jewelry.

       Mitchell had 60 days—until April 15—to file a demand for judicial determination

of the forfeiture.   On April 1, Mitchell filed, via U.S. mail, a demand for judicial

determination upon the Stearns County Court Administrator and the Stearns County

Attorney’s Office.       The copy to the attorney’s office included only one

Acknowledgement of Service and did not include a prepaid, self-addressed envelope.

The Stearns County Attorney’s Office did not return the Acknowledgment of Service to

Mitchell.

       Following the conclusion of criminal proceedings against Mitchell, Stearns

County moved to dismiss Mitchell’s demand on the grounds that the district court lacked

jurisdiction because service of the demand failed to meet the requirements of Minn. Stat.

§ 609.5314 (2012), which indicates that a demand must be filed in accordance with the

Rules of Civil Procedure. The district court agreed, concluding that Mitchell’s filing by

mail failed to comport with civil rules 4.05 and 4.06, which set out the requirements of

service of a complaint by mail, and dismissed Mitchell’s demand. He now appeals.


                                              2
                                    DECISION

        “Whether service of process was effective, and personal jurisdiction therefore

exists, is a question of law that we review de novo.” Shamrock Dev., Inc. v. Smith, 754

N.W.2d 377, 382 (Minn. 2008). Mitchell offers two arguments as to why his attempted

service was valid.

2012 revision

        Mitchell first argues that a 2012 revision to Minn. Stat. § 609.5314 has injected

ambiguity into the statute, and if that ambiguity is resolved in his favor it leads to the

conclusion that service was valid. The following language was added in 2012: “The

claimant may serve the complaint on the prosecuting authority by any means permitted

by court rules.” Minn. Stat. § 609.5314, subd. 3(a); see 2012 Minn. Laws ch. 128, § 19,

at 29. Mitchell focuses on the language that a complaint may be served “by any means”

permitted by court rules. He then contends that because he served his complaint in

accordance with Rules of Civil Procedure 5.01 and 5.02, his service was valid.

        We do not agree that the language is ambiguous. The 2012 revision is specific to

complaints, and does not alter the fundamental difference between rule 4 and rule 5.

Rule 4 governs proper service of a complaint. Rule 5 governs submission of pleadings

and documents served after the complaint has been properly filed. Rule 5.01 is explicit

that it applies to “every pleading subsequent to the original complaint.” Minn. R. Civ. P.

5.01 (emphasis added). The language of both rules highlights the distinction between

them.


                                            3
       Much of Mitchell’s argument is devoted to advancing the idea that recent statutory

revisions were intended to provide more leeway to those who wish to challenge an

administrative forfeiture. E.g., 2012 Minn. Laws ch. 128, § 18, at 28-29. But review of

the changes does not lead to Mitchell’s conclusion. A review of the changes indicates

that the language was modified so as to be more understandable and the consequences of

inaction more apparent to a layperson, not that a material change was intended.

       Next, Mitchell asserts that Stearns County, via the St. Cloud Police Department,

initiated the action when it notified him of its intent to forfeit the property, and thus his

filing qualifies as a “response,” and therefore he need only comply with rule 5, and not

rule 4. But the district court has jurisdiction once the claimant has filed according to

Minn. Stat. § 609.5314; if the claimant fails to serve and file a demand, a forfeiture

proceeding is not initiated. Peterson v. 2004 Ford Crown Victoria, 792 N.W.2d 454, 458

(Minn. App. 2010). “This means that unless a plaintiff starts a lawsuit, there is no

proceeding.” Id.

       Mitchell’s mailing failed to fulfill the requirements for serving a complaint. The

text that Mitchell relies upon specifies that it applies to service of a complaint, and thus

does not permit him to employ rules of service that explicitly apply to filings other than a

complaint.   And it was Mitchell’s responsibility to initiate an action to recover his

property; the courts are not involved until he acts, so his filing was not a response to an

action initiated by Stearns County.




                                             4
Service not subject to civil rules

       Mitchell also argues that the rules of civil procedure do not apply at all to his

filing, and thus service was proper. He asserts that the civil rules apply only after his

demand is filed, not before or coincident with it.

       Mitchell’s argument fails because he cites only civil rules 5.01 and 5.02 to support

his contention that his filing was proper. Mitchell cannot simultaneously argue that the

civil rules do not apply, and then validate his attempted service using those same rules.

Mitchell fails to identify which rules would be applicable if he is correct that the civil

rules do not govern.      He does not indicate how a district court is to review the

acceptability of his filing if indeed the civil rules are inapplicable. As best can be

discerned from Mitchell’s brief, it seems that a district court is only to look to section

609.5314, subdivision 3(a), but that statute expressly states that “[t]he demand must be in

the form of a civil complaint,” and includes no details as to how that complaint must be

served.

       The only statute at issue in this case is dispositive and clear: “The proceedings are

governed by the Rules of Civil Procedure.” Id.

       Affirmed.




                                             5